Title: From James Madison to John W. Williams, 13 April 1825
From: Madison, James
To: Williams, John W.


        
          Dr Sir
          Montpr. Apl. 13. 1825
        
        I recd. by the last mail your favor of the 5th. A newspaper had apprized me a few days before of the afflicting event which it confirms. I had always abundant reason to be assured that I enjoyed the cordial regard of my departed friend, as a [sic] I was conscious of an entire reciprocity in that respect; as well as sensible of what was due in every respect, both to his public & private work. I have a large share therefore in all that is felt for his loss; a loss which has been doubled to those most dear to him by that of the very estimable relative who, it appears sunk into the grave at nearly the same moment. Mrs. M. desires me to express on her part her love & sympathies for Mrs. Jackson, & for her niece Mary.
      